On Petition for a Rehearing.
Bicknell, C. C.
The court, as stated in the principal opinion, made a special finding of the facts, and stated the following conclusions of law:
1st. The plaintiff is entitled to six per cent, interest, and no more.
2d. The $2,410 paid as extra interest over and above the six per cent, was usurious, and the defendants are entitled to recover the same.
3d. There is, therefore, nothing due the plaintiff on the notes in suit, and the defendants are entitled to judgment in their favor for costs.
*398The appellees admit that the first and second of these conclusions of law were wrong, and they were wrong undoubtedly. Sims v. Squires, 80 Ind. 42; Reynolds v. Roudabush, 59 Ind. 483. Therefore, the third conclusion of law can not be the legal consequence of the other two, as it is stated to be.
In this petition the appellees claim- that, notwithstanding the wrong conclusions of law, the judgment was right upon the special findings, and therefore ought not to be set aside ; but the special findings were defective, as shown in the principal opinion. In such a case, when the conclusions of law are clearly wfong, this court will not always send the case back with instructions to state proper conclusions, but, when substantial justice requires it, will award a new trial. The petition'for a rehearing should be overruled.
Per Curiam. — The petition is overruled.